NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-1011
                                       ___________

                              IN RE: C. TATE GEORGE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-17-cv-02641)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   June 29, 2020
        Before: SMITH, Chief Judge, CHAGARES and COWEN, Circuit Judges


                                (Opinion filed July 8, 2020)
                                       _________

                                         OPINION*
                                         _________

PER CURIAM

       In January 2020, C. Tate George filed a pro se petition for a writ of mandamus,

asking us to direct the District Court to rule on a motion to vacate sentence that he filed

pursuant to 28 U.S.C. § 2255. On May 26, 2020, the District Court denied the § 2255



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion. See ECF 66, 67. Because George has now obtained the relief that he seeks in

his mandamus petition, we will dismiss the petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                              2